IN THE DISTRICT COURT OF APPEAL
                                        FIRST DISTRICT, STATE OF FLORIDA

TED SMITH,                              NOT FINAL UNTIL TIME EXPIRES TO
                                        FILE MOTION FOR REHEARING AND
      Petitioner,                       DISPOSITION THEREOF IF FILED

v.                                      CASE NO. 1D16-0739

STATE OF FLORIDA,

     Respondent.
___________________________/

Opinion filed April 6, 2016.

Petition for Writ of Prohibition -- Original Jurisdiction.

Ted Smith, pro se, Petitioner.

Pamela Jo Bondi, Attorney General, Tallahassee, for Respondent.




PER CURIAM.

      The petition for writ of prohibition is denied.

ROBERTS, C.J., SWANSON and KELSEY, JJ., CONCUR.